Exhibit 10.3

ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment Agreement (“Agreement”), dated as of May 19, 2011, is entered
into by and between Bonanza Gold Corp., a Nevada corporation with a principal
address at 2415 East Camelback Road, Suite 700, Phoenix, AZ  85016 (“Assignor”),
and Precious Metals Exploration, Ltd., a company formed under the laws of Sweden
with a principal address at Fabriksgaten 7 Gothenbuurg 412 50, Sweden
(“Assignee”).
 
WITNESSETH:




WHEREAS, Assignee and Cold Gin Corporation, a Delaware corporation (“Cold Gin”),
are parties to two Asset Purchase Agreements, both dated December 10, 2010,
attached hereto as Schedule A and Schedule B, respectively (the “Purchase
Agreements”), pursuant to which Cold Gin acquired all of the rights, title and
interest in and to the assets set forth on Exhibit A hereto (the “Assets”);


WHEREAS, on December 27, 2010, Assignor entered into an Agreement and Plan of
Reorganization with Cold Gin, pursuant to which Cold Gin merged with and into
Assignor, with Assignor being the surviving corporation;


WHEREAS, Assignor and Assignee have agreed to terminate the Purchase Agreements
in their entirety pursuant to a Termination Agreement, dated of even date
herewith (the “Termination Agreement”), and Assignor has agreed to assign all of
its rights, title and interest in and to the Assets to Assignee.


NOW, THEREFORE, in consideration of the covenants contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:


1.           Assignment of the Assets.  Assignor does hereby assign and transfer
unto Assignee, all of its rights, title and interest in and to the Assets,
whatsoever effective on and after the date hereof.


2.           Assumption of Assignment.  Assignee hereby accepts the assignment
of the Assets from Assignor.


3.           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Nevada excluding its conflict of laws
rules.


4.           Entire Agreement. This Agreement and the Termination Agreement
constitutes the entire Agreement between the parties specifically pertaining to
the subject matter hereof and supersede all prior agreements and understandings
of the parties specifically pertaining to the subject matter hereof.


5.           Amendment; Waiver.  No alteration, amendment, waiver, cancellation
or any other change in any term or condition of this Agreement shall be valid
and binding on either party unless mutually assented to in writing by both
parties.  The failure of any party to enforce at any time any of the provisions
of this Agreement, or the failure to require at any time performance by any
party of any of the provisions of this Agreement, shall in no way be construed
to be a present or future waiver of such provisions, nor in any way affect the
ability of a party to enforce each and every such provision thereafter.  The
express waiver by any party of any provision, condition or requirement of this
Agreement will not constitute a waiver of any future obligation to comply with
such provision, condition or requirement.
 
 
1

--------------------------------------------------------------------------------

 
 
6. Counterparts.  This Agreement may be executed in counterparts or duplicate
originals, all of which shall be regarded as one and the same instrument.


7. Captions and Headings.  The captions and headings used in this Agreement are
used for convenience only and are not to be given any legal effect.


8. Further Assurances.  The parties will, from time to time, without further
consideration, do such further acts and deliver all such further assurances,
deeds and documents as shall be reasonably required in order to fully perform
and carry out the terms of this Agreement.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
 BONANZA GOLD CORP.
               By:  /s/ Lynn Harrison      Name:  Lynn Harrison    
 Title:    President
             
 PRECIOUS METALS EXPLORATION, LTD.
               By:  /s/ Steven Drayton      Name:  Steven Drayton      Title:   
President

 
 
2

--------------------------------------------------------------------------------

 
 
Exhibit A


Assets


1.  An undivided 100% interest in 2 patented claims, 6 federal claims and 25
prospects comprising 660 acres near Kingman, Arizona.


The “Property” is defined as follows:


A)    Fountain Head – patented (a lode mining claim in the Walapai Mining
District, being shown on Mineral Survey No. 1942, as filed in the Bureau of land
Management, and as granted by Patent recorded in Book 16 0f Deeds, page 524;
situate in section 4, Township 22 North, Range 17 West of the Gila and Salt
River Base and Meridian, Mohave County, Arizona.)
B)    Eagle – patented (a lode mining claim in the Walapai Mining District,
being shown on Mineral Survey No. 1943, as filed in the Bureau of land
Management, and as granted by Patent recorded in Book 16 0f Deeds, page 527;
situate in section 4, Township 22 North, Range 17 West of the Gila and Salt
River Base and Meridian, Mohave County, Arizona.). Plus 6 federal claims are
located in sections 4 and %, town ship 22 North, Range 17 west of the Gila and
Salt River Base and Meridian.
C)     Golden Wonder – federal
D)    Holy Smoke – federal
E)     High Grade Vein – federal
F)    Bluebell – federal
G)    Bluebell Extension – federal
H)    Golden Legion – federal


Plus 25 Prospects each representing 20 acres adjacent to the claims outlined
above, and detailed here:


        EAGLE NO.1, as recorded at Fee No.  2010056292
        MINERS HOPE, as recorded at Fee No.  2010056293;
        EAGLE NO.2, as recorded at Fee No.  2010056294;
        EAGLE NO. 3, as recorded at Fee No.  2010056295;
        NEW YEARS, as recorded at Fee No.  2010056296;
        NIGHTHAWK NO. 1, as recorded at Fee No.  2010056297;
        NIGHTHAWK NO.2, as recorded at Fee No.  2010056298;
        CASHIER, as recorded at Fee No.  2010056299;
        MINT NO.3, as recorded at Fee No.  2010056300;
        MINT NO. 2, as recorded at Fee No.  2010056301;
        MINT NO. 1, as recorded at Fee No.  2010056302;
        DUTCHMEN,  as recorded at Fee No.  2010056303;
        D&B,  as recorded at Fee No.  20100562304;
        DUKE, as recorded at Fee No.  2010056305;
        LITTLE BOY 1, as recorded at Fee No.  2010056306;
        LITTLE BOY 2, as recorded at Fee No.  2010056307;
        LITTLE BOY 3, as recorded at Fee No.  2010056308;
        BUSTER,  as recorded at Fee No.  2010056309;
        MANHATTAN NO. 1, as recorded at Fee No.  2010056310;
        BLACKFOOT EXTENSION, as recorded at Fee No.  2010056311;
        PROSPERITY NO. 1, as recorded at Fee No.  2010056312;
        BLACK METAL EXTENSION, as recorded at Fee No.  2010056313;
        WALLAPAI QUEEN NO. 1, as recorded at Fee No.  2010056314;
        NIGHTHAWK NO. 3, as recorded at Fee No.  2010056315;
        SCOTTY, as recorded at Fee No.  2010056316;


2. A seventy-five percent (75%) interest in and to the three (3) mining
concessions in the project area known as “Monte de El Favor”, these are El
Favor, Exploitation title No. 165974 and Guadalupe, Exploitation title No.
183638 and Buenaventura Exploitation title issued No. 218973, which approximate
217.49 hectares in total located in the Municipality of Hostotipaquillo, State
of Jalisco, Mexico.

 
3

--------------------------------------------------------------------------------